United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued December 12, 2016              Decided March 3, 2017

                        No. 16-3003

                UNITED STATES OF AMERICA,
                       APPELLANT

                              v.

                 DAVID BRONSTEIN, ET AL.,
                       APPELLEES


On Interlocutory Appeal from the United States District Court
                 for the District of Columbia
                     (No. 1:15-cr-00048)


    Daniel J. Lenerz, Assistant U.S. Attorney, U.S. Attorney’s
Office, argued the cause for Appellant. With him on the briefs
were Elizabeth Trosman, John P. Mannarino, and James M.
Perez, Assistant U.S. Attorneys.

    A. J. Kramer, Federal Public Defender, argued the cause
and filed the brief for Appellees.

   Before: BROWN and SRINIVASAN, Circuit Judges, and
WILLIAMS, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge BROWN.
                               2
      As we recently said, “[f]or more than sixty-five years, a
federal statute has restricted the public’s conduct of expressive
activity within the building and grounds of the Supreme
Court.” Hodge v. Talkin, 799 F.3d 1145, 1149 (D.C. Cir.
2015). The statute at issue in Hodge—a fraternal twin of the
one at issue here, see, e.g., S. REP. NO. 81-719, at 1828
(1949)—was         challenged     under      the  Constitution’s
void-for-vagueness doctrine. We rejected that claim. See
799 F.3d at 1171–73. Now, we consider whether portions of
its statutory sibling are unconstitutionally vague.

     The statute here is 40 U.S.C. § 6134. Entitled “Firearms,
fireworks, speeches, and objectionable language in the
Supreme Court Building and grounds,” it provides:

       It is unlawful to discharge a firearm, firework or
       explosive, set fire to a combustible, make a
       harangue or oration, or utter loud, threatening,
       or abusive language in the Supreme Court
       Building or grounds.

Id. The district court below held the terms “harangue” and
“oration” unconstitutionally vague.      United States v.
Bronstein, 151 F. Supp. 3d 31, 41–44 (D.D.C. 2015).

     The district court concluded that, for constitutional
purposes, “harangues” and “orations” do not exist as
such—they “cannot be determined without reference to
subjective perceptions and individual sensitivities.” See, e.g.,
id. at 42 (referring to “harangue”); see also id. at 42 n.9, 44.
The vagueness analysis, however, is objective. It turns on the
tools of statutory interpretation.

    Employing the tools of statutory interpretation, we hold 40
U.S.C. § 6134 gives a core meaning to both “harangue” and
                                   3
“oration.” This core meaning is delivering speeches of
various kinds to persons within the Supreme Court’s building
and grounds, in a manner that threatens to disturb the
operations and decorum of the Court. In the context of the
Supreme Court’s building and grounds, the terms’ core
meaning proscribes determinable conduct. Thus, the district
court erred in striking the terms as void for vagueness.

                                   I.

                       Factual Background 1

     Appellees spent April Fools Day of 2015 interrupting an
oral argument session of the U.S. Supreme Court. Before
argument began, all of the Appellees were seated within the
courtroom, and all of them must have heard the following
announcement from a Supreme Court police officer:

        Welcome to the Supreme Court of the United
        States. During today’s oral arguments it is
        important that you remain seated and silent.
        When the first case breaks, please remain
        silent. If you are remaining for the second
        case, remain seated. If you are leaving,
        silently exit the Courtroom. . . . Please alert one
        of the police officers if you observe anything
        suspicious, and in the event of an emergency,
        please remain calm and follow the directions of
        a police officer. Thank you.

1
   The district court relied upon the statement of facts set forth in the
Government’s Opposition to Defendants’ Motion to Dismiss. See
Bronstein, 151 F. Supp. 3d at 34 n.1. Neither the Government nor
the Appellees dispute the district court’s recitation, so we rely upon
it here.
                               4
Bronstein, 151 F. Supp. 3d at 34–35 (emphasis added). None
of these repeated admonitions to remain seated and silent
deterred Appellees, however.

     After the Supreme Court’s Marshal gaveled the Court into
session and “audience members to their seats, . . . only one
member of the audience,” Appellee Belinda Rodriguez,
“remained standing.” Id. at 35. She raised her arm into the
air and said, “We rise to demand democracy. One person, one
vote!” Id. After Supreme Court police removed Appellee
Rodriguez from the courtroom, Appellee Matthew Kresling
stood up and said, “We rise to . . . Money is not speech. One
person, one vote!” Id. Then, upon Kresling’s removal,
Appellee Yasmina Mrabet raised an arm in the air while
saying, “Justices, is it not your duty to protect our right to
self-government? The first . . . overturn Citizens United.
One person, one vote!” Id. Upon Mrabet’s restraint and
removal, Appellee Richard Saffle stood and stated, “Justices, is
it not your job to ensure free, fair elections?” Id. Like his
cohorts, he too was restrained and removed from the courtroom
by police. Id. After Saffle’s disruption, Chief Justice
Roberts warned the remaining audience members that
“[a]nyone else interested in talking will be admonished that it’s
within the authority of this Court to punish such disturbances
by criminal contempt.” Id. Nevertheless, Appellee David
Bronstein began singing “immediately” after the Chief
Justice’s warning. Id. Bronstein sang, “We who believe in
freedom shall not rest; we who believe in freedom shall not
rest.” Id. Bronstein, too, was removed and restrained. Id.
All of the Appellees were placed under arrest and subsequently
transported to a U.S. Capitol Police station. Id. In total, the
Appellees’ spectacle “lasted approximately two to four
minutes.” Id.
                                   5
     Two days later, the U.S. Attorney’s Office charged
Appellees with violations of: (1) 18 U.S.C. § 1507 2 (Count
One); and (2) 40 U.S.C. § 6134 (Count Two), the statute
quoted above. See 151 F. Supp. 3d at 35. Appellees moved
to dismiss Count Two, claiming 40 U.S.C. § 6134 is facially
unconstitutional. See id. at 36. Count Two charged
Appellees with violating the statute’s prohibitions on
“mak[ing] a harangue or oration . . . in the Supreme Court
Building,” and “utter[ing] loud . . . language in the Supreme
Court Building.” See id. at 35. 3 The Appellees’ motion to
dismiss Count Two alleged, inter alia, 4 the Due Process
Clause of the Fifth Amendment to the U.S. Constitution
renders § 6134’s prohibitions on “mak[ing] a harangue or
oration” and “utter[ing] loud . . . language” unconstitutionally
vague. See id. at 36.

                                  II.
2
   This statute proscribes demonstrating “in or near a building
housing a court of the United States” “with the intent of interfering
with, obstructing, or impeding the administration of justice, or with
the intent of influencing any judge, juror, witness, or court officer in
the discharge of his duty.” 18 U.S.C. § 1507. This statute is not at
issue in this appeal.
3
  The Government twice filed a Superseding Information, clarifying
the portions of 40 U.S.C. § 6134 at issue. See Appellant App. 012,
015, 026, 092; Bronstein, 151 F. Supp. 3d at 36 (“Count Two now
contains no reference to ‘abusive’ or ‘threatening’ language or the
Supreme Court grounds as a whole—it simply charges Defendants
with ‘unlawfully mak[ing] a harangue or oration or utter[ing] loud
language in the Supreme Court Building.’”).
4
  After the Government filed its second Superseding Information,
Appellees “informed the Court that they no longer intended to
challenge Count Two on First Amendment grounds,” which was part
of their motion to dismiss. See Bronstein, 151 F. Supp. 3d at 36.
Accordingly, only Appellees’ void-for-vagueness challenge is
before us here.
                                6

                      Proceedings Below

     After an oral hearing on the motion, the district court
issued an order and accompanying opinion granting in part and
denying in part the Appellees’ motion to dismiss. The district
court first considered whether “loud” in § 6134 was
unconstitutionally vague. The district court did not strike
“loud” as unconstitutionally vague; it adopted a narrowing
construction. Id. at 41. Under the district court’s reading,
“[t]he Government may prosecute Defendants for having
‘utter[ed] loud . . . language in the Supreme Court Building,’
but only insofar as their utterances disturbed or tended to
disturb the normal operations of the U.S. Supreme Court.” 5
Id. The district court gave neither “harangue” nor “oration” a
narrowing construction. Rather, the district court struck these
words from § 6134 as unconstitutionally vague. See id. at 44.
The Government appealed the district court’s decision.

                               III.

                      Standard of Review

     Whether “harangue” or “oration” is unconstitutionally
vague within § 6134 involves only “pure questions of law.”
See Hodge, 799 F.3d at 1171. As such, our review is de novo.
Id. at 1155. The vagueness inquiry implicates a number of
interpretive principles. Explaining them here will help
illuminate our interpretation of § 6134.

     A law is vague when “it fails to give ordinary people fair
notice of the conduct it punishes, or [is] so standardless that it

5
  The Government does not challenge the district court’s limiting
construction of “loud,” and we do not address it here.
                                 7
invites arbitrary enforcement.” Johnson v. United States, 135
S. Ct. 2551, 2556 (2015). The void-for-vagueness doctrine
“developed from the rule of construction that penal statutes are
to be construed strictly in favor of the accused.” Note,
Indefinite Criteria of Definiteness in Statutes, 45 HARV. L.
REV. 160, 160 n.2 (1931). The doctrine grew to take on
constitutional status, allowing a court to not merely “save” an
indefinite statue with judicial construction, but to strike the
statute as unconstitutional when its vagueness transgressed the
guarantees of the Due Process Clause within the Fifth and
Fourteenth Amendments.            See generally Anthony G.
Amsterdam, Note, The Void-for-Vagueness Doctrine in the
Supreme Court, 109 U. PA. L. REV. 67 (1960) (analyzing the
myriad constitutional values and issues of judicial
administration informing the void-for-vagueness doctrine’s
use); see also id. at 75 (“[T]he doctrine of unconstitutional
indefiniteness has been used by the Supreme Court almost
invariably for the creation of an insulating buffer zone of added
protection at the peripheries of several of the Bill of Rights
freedoms.”).

     Consistent with its origins, a statute’s vagueness is either
susceptible to judicial construction or is void for vagueness
based on the application of traditional rules for statutory
interpretation. See Bouie v. Columbia, 378 U.S. 347, 355 n.5
(1964) (“The determination whether a criminal statute
provides fair warning of its prohibitions must be made on the
basis of the statute itself and other pertinent law, rather than on
the basis of an ad hoc appraisal of the subjective expectations
of particular defendants.”); see also United States v. Williams,
553 U.S. 285, 306 (2008) (explaining terms void for vagueness
lack “statutory definitions, narrowing context, or settled legal
meanings”).        These rules “consistently favor[] that
interpretation     of     legislation    which     supports      its
constitutionality.” See Screws v. United States, 325 U.S. 91,
                               8
98 (1945). “Only if no construction can save the Act from this
claim of unconstitutionality are we willing to” strike the
statute. Id. at 100. To be clear, this is no legislative
giveaway. By limiting construction to “the statute itself and
other pertinent law, rather than . . . ad hoc appraisal,” see
Bouie, 378 U.S. at 355 n.5, the doctrine spurns attempts to save
a statute from unconstitutional vagueness based on
“speculative” tests “detached from statutory elements” that do
not “craft a principled and objective standard.” See Johnson,
135 S. Ct. at 2558.

     At first blush, tension appears between a vagueness
inquiry viewed from the vantage point of “ordinary people,”
and a vagueness analysis carried out with the standard tools of
statutory interpretation. Yet this tension is assuaged by
understanding what the doctrine means by “fair notice,”
“vagueness,” and the vantage point of “ordinary people.”

     To provide “fair notice,” “[g]enerally, a legislature need
do nothing more than enact and publish the law, and afford the
citizenry a reasonable opportunity to familiarize itself with its
terms and to comply.” Texaco, Inc. v. Short, 454 U.S. 516,
532 (1982). “Even trained lawyers may find it necessary to
consult legal dictionaries, treatises, and judicial opinions
before they may say with any certainty what some statutes may
compel or forbid. All the Due Process Clause requires is that
the law give sufficient warning that men may conduct
themselves so as to avoid that which is forbidden.” Rose v.
Locke, 423 U.S. 48, 50 (1975). As far as we can tell, no
Supreme Court decision has ever struck a statute as
unconstitutionally vague merely because it uses terms that, at
the moment, may not be widely used. See Peter W. Low and
Joel S. Johnson, Changing the Vocabulary of the Vagueness
Doctrine, 101 VA. L. REV. 2051, 2055 (2015) (“We are aware
of no United States Supreme Court case where a statute has
                               9
been held unconstitutionally vague because socialization
notice was lacking.”); cf. Northern Ind. Pub. Serv. Co. v.
Carbon County Coal Co., 799 F.2d 265, 274 (7th Cir. 1986)
(“We do not believe that we have the power to declare a
constitutional statute invalid merely because we, or for that
matter everybody, think[s] the statute has become obsolete.”).
Similarly, a term is not saved from being void for vagueness
merely because the present moment’s vernacular clearly
understands some of its applications—the question is whether
the term provides a discernable standard when legally
construed. See, e.g., Coates v. Cincinnati, 402 U.S. 611, 612
614 (1971) (explaining that “annoying” was unconstitutionally
vague because its statutory use specified “no standard of
conduct at all,” even as the state supreme court characterized
“annoying” as a “widely used and well understood word”); see
also Johnson, 135 S. Ct. at 2561 (reaffirming Coates while
stating that some conduct, like “spitting in someone’s face,”
would “surely” be understood as “annoying”).

     As described here, “fair notice” is consonant with the
longstanding principles of statutory construction. Citizens are
charged with generally knowing the law, and what a law means
is a function of interpreting the statute.               These
principles—possessing general knowledge of the law and
judicial reliance upon legal interpretation—bring “vagueness”
and the “ordinary person’s” vantage point into focus.

   Even as the vagueness inquiry refers to a law’s meaning to
the “ordinary person,” a statutory term is not rendered
unconstitutionally vague because it “do[es] not mean the same
thing to all people, all the time, everywhere.” See, e.g., Roth
v. United States, 354 U.S. 476, 491 (1957). When interpreting
a statutory term, we are not concerned with vagueness in the
sense that the term “requires a person to conform his conduct to
an imprecise but comprehensible normative standard,” whose
                                 10
satisfaction may vary depending upon whom you ask. See,
e.g., Coates, 402 U.S. at 614.             Rather, a statute is
unconstitutionally vague if, applying the rules for interpreting
legal texts, its meaning “specifie[s]” “no standard of conduct . .
. at all.” Id.; see also Village of Hoffman Estates v. Flipside,
Hoffman Estates, Inc., 455 U.S. 489, 495 n.7 (1982) (setting
forth the distinction articulated in Coates as describing what
“the complainant must prove” “to sustain . . . a challenge” on
vagueness grounds); Int’l Harvester Co. of Am. v. Kentucky,
234 U.S. 216, 221 (1914) (holding a law is void for vagueness
when it offers no “standard of conduct that [was] possible to
know” (emphasis added)). “As a general matter,” the
vagueness doctrine does “not doubt the constitutionality of
laws that call for the application of a qualitative standard . . . to
real-world conduct; ‘the law is full of instances where a man’s
fate depends on his estimating rightly . . . some matter of
degree.’” Johnson, 135 S. Ct. at 2561 (quoting Nash v. United
States, 229 U.S. 373, 377 (1913)). Accordingly, when the
vagueness doctrine assesses a legal term’s meaning to
“ordinary people,” it is assessing meaning with the elementary
rule of statutory interpretation: Words receive their “plain,
obvious and common sense” meaning, “unless context
furnishes some ground to control, qualify, or enlarge it.” See
Joseph Story, COMMENTARIES ON THE CONSTITUTION OF THE
UNITED STATES 157–58 (1833).

    With these neutral principles in mind, we can assess
whether § 6134’s “harangue” and “oration” are void for
vagueness. Properly interpreted, they are not.

                                IV.

 “Harangue” And “Oration” In 40 U.S.C. § 6134 Prohibit
 Public Speeches Within The Supreme Court’s Building And
                         Grounds
                              11

     Both “harangue” and “oration” have long been illustrative
of public speeches. As all of the district court’s references to
“harangue” and “oration” within current dictionaries confirm,
both words involve making a speech to a public assembly.
See Bronstein, 151 F. Supp. at 41–42; id. at 43–44. As the
Government’s Brief observes, dictionaries at the time § 6134
was enacted confirm a similar harmony. See Gov’t Reply Br.
10 n. 1 & 11 n. 2 (citing dictionaries from the late 1940’s and
1950’s showing that both “harangue” and “oration” describe
speech to a public audience). Indeed, “harangue” and
“oration” were used to define “speech” itself in American
dictionaries around the First Amendment’s ratification. See
We the People Found., Inc. v. United States, 485 F.3d 140, 148
n.4 (D.C. Cir. 2007) (citing dictionaries from 1785 and 1790
defining “speech” by, inter alia, “harangue” and “oration”).
That “harangue” and “oration” may not roll off the average
person’s tongue today does not alter their possession of a
settled meaning around public speeches.

     It is true, as their dictionary definitions show, that
“harangue” and “oration” can cover different facets of public
speeches—“orations” can include formal speeches, while
“harangues” can include angry or vehement speeches. But we
are interpreting a statute, not restating a dictionary. Our
search here is not for every facet of “harangue” or “oration,”
but their meaning within the statute at issue. The question is
whether the terms “converge upon [certain] behavior” that is
“useful as a descript[or] of the ‘core’ behavior to which the
statute may constitutionally be applied.” See United States v.
Poindexter, 951 F.2d 369, 385 (D.C. Cir. 1991). They do
indeed.

    The longstanding principles of statutory interpretation
hold that “a word is known by the company it keeps.” Jarecki
                               12
v. G. D. Searle & Co., 367 U.S. 303, 307 (1961). So it is with
“harangue” and “oration” in this statute. The prohibitions
surrounding “harangue” and “oration” demonstrate concern
with disruptions of the Supreme Court’s order and decorum.
These prohibitions include the use of “firearm[s],”
“firework[s],” “explosive[s]” and “set[ting] fire to a
combustible.”     See 40 U.S.C. § 6134.              After the
“combustible” clause, the statute’s language shifts to “make a
harangue or oration,” and “utter loud, threatening, or abusive
language.” Id.

     These sundry prohibitions are not merely various
noises—they all tend to disrupt the Court’s operations. That
concern should illuminate the construction of “harangue” and
“oration.” See Grayned v. City of Rockford, 408 U.S. 104,
110 (1972) (holding that a statute’s words, even when “marked
by flexibility and reasonable breadth, rather than meticulous
specificity,” are clear based on “what the ordinance as a whole
prohibits”). By keeping this concern in mind, the use of
“harangue” and “oration” within the statute comes into view;
they refer to public speeches that tend to disrupt the Court’s
operations, and no others. See id. at 113 (“Rockford does not
claim the broad power to punish all ‘noises’ and ‘diversions.’ .
. . Rather, there must be demonstrated interference with school
activities.”); Griffin v. Sec’y of Veterans Affairs, 288 F.3d
1309, 1330 (Fed. Cir. 2002) (“Challenged terms must be read
in context of the regulation as a whole, and we have little doubt
that visitors of ordinary intelligence reading [the applicable
law] would understand what behavior was expected of them on
VA property—particularly on the grounds of a national
cemetery.”); Coppock v. Patterson, 272 F. Supp. 16, 19 (S.D.
Miss. 1967) (interpreting a statute employing prohibitions very
similar to the formulation in § 6134; holding “[i]n view of the
foregoing we have no doubt that a State infringes no
Constitutional limitation when it prohibits . . . harangues [and]
                                13
orations . . . on the grounds occupied by its Capitol buildings,
its office buildings, and its executive mansion.” (emphasis
added)). An oral argument, for example, could be considered
a public speech within the Supreme Court. But oral
arguments do not tend to disrupt the Court’s operations (well,
arguably). A tour guide’s “speech” to Court tourists would
similarly not fall within the statute’s ambit, as it does not tend
to disrupt the Court’s operations and decorum. The same
contextual limit is part of the other prohibitions within § 6134.
A security officer that discharges his firearm to protect the
Court, for example, does not tend to disrupt the Court’s
operations.

     By employing two words that cover public speeches of
myriad forms within a statute focused on the Supreme Court’s
building and grounds, Congress’s use of “harangue” and
“oration” indicates these terms are meant to cover any form of
public speeches that tend to disrupt the Supreme Court’s
operations. See Grayned, 408 U.S. at 112 (“Although the
prohibited quantum of disturbance is not specified in the
ordinance, it is apparent from the statute’s announced purpose
that the measure is whether normal school activity has been or
is about to be disrupted.”).

      Section 6134’s scope is apparent from its title; applying to
“Firearms, fireworks, speeches, and objectionable language in
the Supreme Court Building and grounds.” See 40 U.S.C. §
6134 (emphasis added). Congress, admittedly, did not add
this title until 2002, but it is nevertheless proper to consider it.
See Yates v. United States, 135 S. Ct. 1074, 1083 (2015)
(“While these headings are not commanding, they supply cues
. . . .”). The terms within § 6134 fulfill the proscriptions set
forth in its title. Some of the title’s terms are terms within the
statute itself. The title’s references to “speeches” and
“objectionable language,” respectively, point directly to the
                              14
respective statutory phrases “make a harangue or oration,” and
“utter loud, threatening, or abusive language.”            The
relationship between the title and the statute’s language
confirms our construction of the text.

     The phrase in which “harangue” and “oration” appear also
confirms Congress’s interest in proscribing public speeches
that tend to disrupt the Court’s operations—rather than the
particularities of “harangues” or “orations.” These clauses
employ “make” and “utter,” respectively. The statute does
not proscribe “harangue or oration;” rather, it does not allow
one to “make a harangue or oration.” 40 U.S.C. § 6134
(emphasis added). Similarly, the statute does not proscribe
“loud, threatening, or abusive language,” but forbids one to
“utter loud, threatening, or abusive language.” 40 U.S.C. §
6134 (emphasis added). By deploying the terms “make” and
“utter,” Congress made making a speech or uttering language
that tends to disturb the Court’s operations the respective
triggers of criminality—not the eccentricities of “harangue,”
“oration,” “loud,” “threatening,” or “abusive.” The statute’s
genesis confirms this usage. See, e.g., Hodge, 799 F.3d at
1150 (explaining this statutory scheme was enacted to further
“the government’s long-recognized interests in preserving
decorum in the area of a courthouse and in assuring the
appearance (and actuality) of a judiciary uninfluenced by
public opinion and pressure”); see United States v. Grace, 461
U.S. 171, 182 (1983); see also Hodge v. Talkin, 949 F. Supp.
2d 152, 162–63 (D.D.C. 2013) (detailing the statutory
scheme’s genesis), overruled on other grounds, 799 F.3d at
1173; see also H.R. REP. NO. 81-814, at 3 (1949) (explaining
Congress sought to “prohibit[] . . . [the] making of speeches,
etc., in the [Supreme Court] building or grounds”) (emphasis
added); S. REP. NO. 81-719, at 2 (1949) (“Various acts, such as
. . . making speeches . . . are prohibited . . . by the bill.”
(emphasis added)). As well-established descriptors of myriad
                                15
public speeches, it makes sense for Congress to deploy both
“harangue” and “oration” within a statutory phrase targeting all
public speeches that tend to disrupt the Court’s operations.

     The district court, however, viewed the convergence of
“harangue” and “oration” on a single meaning as indicative of
their respective vagueness. See, e.g., Bronstein, 151 F. Supp.
3d at 42 (“For all the Court can tell, an additional requirement
of pomposity, vehemence, or bombast was meant to
differentiate ‘harangue’ from its clausal neighbor, ‘oration.’”).
We appreciate the district court’s reluctance to confound
statutory terms.      But, “[s]ometimes drafters do repeat
themselves and do include words that add nothing of
substance, either out of a flawed sense of style or to engage in
the ill-conceived but lamentably common belt-and-suspenders
approach.” Antonin Scalia & Bryan A. Garner, READING
LAW: THE INTERPRETATION OF LEGAL TEXTS 176–77 (2012)
(emphasis in original). This is why the surplusage canon of
statutory interpretation must be applied with the statutory
context in mind. See id. at 179 (“Finally, when a drafter has
engaged in the retrograde practice of stringing out synonyms
and near-synonyms (e.g., transfer, assign, convey, alienate, or
set over), the bad habit is so easily detectible that the canon can
be appropriately discounted: Alienate will not be held to mean
something wholly distinct from transfer, convey, and assign,
etc.”) (citing GARNER’S DICTIONARY OF LEGAL USAGE 294–97
(3d      ed.    2011)     (s.v.    “Doublets,      Triplets,    and
Synonym-Strings”)) (emphasis in original). When a statute’s
text, context, and history all converge on certain terms
possessing a settled legal meaning, the Court should effectuate
it. The alternative—following a presumption of legislative
precision over the Constitution’s precipice—does not vindicate
substance. It privileges theory.
                               16
      Turning to the facts here, a person of ordinary intelligence
could read this law and understand that, as a member of the
Supreme Court’s oral argument audience, making disruptive
public speeches is clearly proscribed behavior—even in
staccato bursts, seriatim. And yet, in a coordinated fashion,
each Appellee is alleged to have directed a variation of the
same message to the Justices of the Supreme Court and the
assembled audience. Their coordinated standing, facing the
bench, and messaging indicate the Appellees were addressing
the Court and gallery. Cf. MY COUSIN VINNY (20th Century
Fox 1992) (Judge Chamberlain Haller: “Don’t talk to me
sitting in that chair! . . . When you’re addressing this court,
you’ll rise and speak to me in a clear, intelligible voice.”).
Viewed objectively, these alleged acts could easily be
considered speeches to a public assembly that tended to disrupt
the Court’s operations—conduct covered by § 6134’s
prohibition of “make a harangue or oration.”

                               V.

    The district court erred in striking “harangue” and
“oration” as unconstitutionally vague. We therefore reverse
and remand for further proceedings in accordance with this
opinion.
                                                 Reversed.